DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment and arguments are persuasive.  The rejections have been withdrawn.  
Allowable Subject Matter
Claims 1-4, 7-11, 13 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art fails to disclose "a voltage phase of an inductor detected by a voltage at a phase detection terminal of said inductor and having switching information, wherein said output voltage simulation signal changes along with and represents said output voltage without being generated using said output voltage;” in combination with the additionally claimed features, as are claimed by the Applicant.
As to claim 13, the prior art fails to disclose “wherein said output voltage simulation circuit comprises: a controlled current source configured to generate a current that is in proportion to at least one of said input voltage and said input voltage sampling value; a resistor coupled between an output terminal of said controlled current source and ground; a switch having one terminal coupled to said output terminal of said controlled current source, and being controlled by at least one of said switching control signal of said switching converter, and said signal that is synchronous with said switching control signal; and an RC filter circuit having an input terminal coupled to another terminal of said switch to output said output voltage simulation signal” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER M NOVAK/Primary Examiner, Art Unit 2839